IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

JOHN C. ODOM,

       Petitioner,

 v.                                                     Case No. 5D16-478

STATE OF FLORIDA,

       Respondent.

________________________________/

Opinion filed June 17, 2016

Petition Alleging Ineffectiveness
of Appellate Counsel,
A Case of Original Jurisdiction.

John C. Odom, Century, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for writ of habeas corpus alleging ineffective assistance of appellate

counsel is denied without prejudice to petitioner timely filing a motion for postconviction

relief pursuant to Florida Rule of Criminal Procedure 3.850.

       PETITION DENIED.

COHEN, BERGER, and LAMBERT, JJ., concur.